Case 2:13-cr-20564-SJM-MAR ECF No. 428 filed 06/26/19          PageID.6181     Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

  UNITED STATES OF AMERICA,
                                                Criminal Case No. 2:13-cr-20564-1
              Plaintiff/Respondent,             Civil Case No. 2:18-cv-12039

  v.                                            HONORABLE STEPHEN J. MURPHY, III

  D-1 MOHAMED FARAJ,

              Defendant/Petitioner
                                      /

                    ORDER GRANTING PETITIONER'S
               MOTION FOR LEAVE TO FILE OBJECTIONS [427]

       On May 31, 2019, the Government filed its response to Petitioner Mohamed

 Faraj's motion to vacate sentence pursuant to 28 U.S.C. § 2255. ECF 425. On June 5,

 2019, the Government amended its response. ECF 426. On June 13, 2019, Petitioner

 filed a motion seeking leave to file a "brief of [objections]" to the Government's

 amended response brief, which the Court construes as a motion for leave to file a

 reply brief in support of his § 2255 motion. ECF 427. He also requests "the time

 necessary for an unrepresented inmate to logistically put together a brief of this type."

 Id. at 6179. The Court will grant Petitioner's motion and give Petitioner until July

 29, 2019, to file his reply in support of his § 2255 petition, which shall address his

 objections to the Government's response brief.

                                          ORDER

       WHEREFORE, it is hereby ORDERED that the Petitioner Mohamed Faraj's

 motion for leave to file objections to the Government's response [427] is granted.




                                            1
Case 2:13-cr-20564-SJM-MAR ECF No. 428 filed 06/26/19       PageID.6182    Page 2 of 2



       IT IS FURTHER ORDERED that Petitioner shall file his reply brief in

 support of his § 2255 motion, which shall include his objections to the Government's

 response brief, no later than Monday, July 29, 2019.

       SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
 Dated: June 26, 2019

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on June 26, 2019, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                          2
